Citation Nr: 1538538	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected schizoaffective disorder, bipolar type (previously rated as bipolar disorder), for the period from October 24, 1996 through April 1, 2014.  

2.  Entitlement to an effective date earlier than November 20, 2010, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to an effective date earlier than November 20, 2010, for the award of Dependents Educational Assistance (DEA) benefits. 


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2007 and September 2011 rating decisions.

In May 2007, the h the RO, inter alia, granted service connection for bipolar disorder and assigned an initial 10 percent rating, from October 24, 1996 to May 1, 1997; and a 0 percent (noncompensable) rating thereafter.  In January 2008, the Veteran's attorney  filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2010 and the Veteran's appeal was perfected with the filing of a substantive appeal in August 2010.

In the July 2010 SOC, a Decision Review Officer (DRO) assigned the following ratings for the service-connected psychiatric disability: an initial 10 percent disability rating from October 24, 1996; a 50 percent disability rating from December 19, 2000; a 30 percent disability rating from February 16, 2001;  a 50 percent disability rating from December 4, 2001; a 30 percent disability rating from September 25, 2002; a 50 percent disability rating from February 6, 2006; a 30 percent disability rating from August 1, 2006, and a 50 percent disability rating from January 31, 2007. 

In September 2011, the RO characterized the service-connected psychiatric disability as schizoaffective disorder, bipolar type (previously rated as bipolar disorder)and continued the 50 percent disability rating from January 31, 2007.  In the same decision, the RO awarded  a TDIU and DEA benefits, effective November 20, 2010.  

In October 2011, the Veteran's attorney filed a notice of disagreement regarding the effective date assigned for the awards of a TDIU and DEA benefits.  An SOC was issued in March 2012 and the Veteran's appeal was perfected with the filing of a substantive appeal in April 2012.

In April 2012, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

In January 2014, the Board, inter alia, awarded an initial rating of 50 percent for schizoaffective disorder, bipolar type for the entire period under consideration..  At the same time, the Board remanded the matter of an initial rating in excess of 50 percent for the service-connected psychiatric disability,  as well as the claims for an effective date earlier than November 20, 2010 for the awards of a TDIU and DEA benefits to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.   

In  February 2014, the RO implemented the Board's award of a higher initial rating for schizoaffective disorder, bipolar type, awarding the 50 percent rating from the October 24, 1996 effective date of the award of service connection.  Then, after accomplishing the requested action, the AMC issued a April 2015 rating decision awarding a 100 percent rating for the psychiatric disability, effective April 2, 2014.  However, the AMC continued to deny a higher rating for the disability prior to date, as well as continued to deny the earlier effective date claims, (as reflected in an April 2015 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.  

Given the Board's and the AMC's actions with respect to the evaluation of the Veteran's psychiatric disability, only the matter set forth on the title page remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Notably, the Veterans Law Judge who presided over the April 2012 hearing has since retired.  Accordingly, in a June 2015 letter, the Board informed the Veteran of his right to present testimony at another hearing, as provided by 38 U.S.C.A. § 7107(c) (West 2014) and 38 C.F.R. § 20.707 (2015).  This letter informed the Veteran that if he did not respond in 30 days, it would be presumed that he did not desire another hearing.  In July 2015, the Veteran's attorney  responded that the Veteran did not wish to have another Board hearing. 

For reasons expressed below, the claims remaining on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matters.

Specifically as regards the higher rating claim remaining on appeal,  as previously noted in the prior  January 2014 Board remand, in April 2012, the Veteran's spouse testified that, in the past, the Veteran had received Workers Compensation disability benefits.  Also,  a July 2011 VA  examiner noted that the Veteran had not worked since November 2010 and has been on disability since that time due to mental health issues.  As these records may include information that may be helpful in assessing the severity of the Veteran's psychiatric disability during the period remaining under consideration,  the AOJ should undertake appropriate action to obtain them.

The Board further notes that, in a March 2011 individual treatment session with D. Holbrook, M.Ed., LPC, and the Veteran reported that he had been fired, along with all other Providence School teachers, due to a budget crisis.  He claimed that he was provided with a list of required job duties from his employer for re-hiring purposes; however, he felt that he was unable to perform the job requirements due to his disability.  

Although the Board did not previously request any records of any determinations concerning a claim by the Veteran for disability benefits from the Social Security Administration (SSA) or copies of all medical records underlying its determination, the record reflects that no attempt has been made to obtain such records.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, the AOJ should undertake appropriate action to obtain such evidence.

Further, to ensure that all due process requirements are met, and that the record for the remaining period under consideration is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim for higher rating remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (20134).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ adjudication of the claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

With respect to the matter of the Veteran's entitlement to an effective date earlier than November 20, 2010 for the award a TDIU and DEA benefits, as the adjudication of this claim could be impacted by a favorable resolution of the claim for higher rating for schizoaffective disorder, bipolar type, remanded below, the Board finds this issue to be inextricably intertwined with the claim for higher rating for schizoaffective disorder, bipolar type; as such, the adjudication of the claim for an earlier effective date for the award of TDIU and DEA benefits must be deferred at this time.  See Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request that the Veteran indicate whether he has applied for workers' compensation benefits.  With authorization from the Veteran, obtain from any workers' compensation authority a copy of any disability determination made and a copy of the medical records upon which the award was based.

2.  Request from SSA a copy of any determination on the  Veteran's claim  or disability benefits, as well as copies of all medical records underlying the  determination.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requests for records from Federal facilities.

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for higher rating remaining on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for a higher initial rating for schizoaffective disorder, bipolar type, and entitlement to an effective date earlier than November 2, 2010 for the award of a TDIU and DEA benefits in light of all pertinent evidence (to include all that added to the record since the last adjudication of the claim) and legal authority. 

Adjudication of the claim for a higher rating for bipolar disorder should include consideration of whether staged rating for the disability, pursuant to Fenderson (cited above), is appropriate. 
 
7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



